DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1, 2, 4, 5, 9, 10, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Awatsuji et al. (Publication: US 2013/0100333 A1) in view of Park (Publication: 2015/0264335 A1), Tsang (Publication: 2016/0109851 A1).

Regarding claim 1, see rejection on claim 9.
Regarding claim 4, see rejection on claim 13.
Regarding claim 5, see rejection on claim 14.

Regarding claim 9, Awatsuji discloses  an electronic device comprising: one or more cameras ( [0110] - Fig. 1, image pick up unit); 
one or more non-transitory computer-readable storage media including instructions ([0110] – Fig. 1, a computer contains memory with instructions and executed by a CPU); 
[0110] – Fig. 1, a computer contains memory with instructions and executed by a CPU):
capture ambient light reflected off one or more objects ([0006], [0110] - Fig. 1, image pick up unit, picks up the image of object.
Ambient lighting is light that come from direction (https://www.yourdictionary.com/ambient-lighting), thus reflected and scattered light is ambient light can be read on.); 
split the captured ambient light into a plurality of light fields with a plurality of phase curvatures ([0170], Fig. 1 and Fig. 10 -  reference light having been split by a beam splitter 16 is reflected by a mirror 20 and passes through a spatial light modulator (phase-shift-array section) 40. Like a spatial light modulator 38 shown in (b) of FIG. 10, the spatial light modulator 40 acts on the reference light passing through the spatial light modulator 40 and shifts a phase of the reference light. That is, the spatial light modulator 40 includes two types of regions, and shifts by (-.pi./2) a phase of the reference light having passed through a second region, relative to a phase of the reference light having passed through a first region.
Ambient lighting is light that come from direction (https://www.yourdictionary.com/ambient-lighting), thus reflected and scattered light is ambient light can be read on.); 
generate, for the one or more objects, a plurality of holograms based on the plurality of light fields ([0248], [0273] – object is obtained by different directions of holograms.  ) ; 
[0034], [0216] - the spatial-carrier-phase-shifting section 53 performs calculation with respect to the obtained holograms 64a and 64b according to a spatial carrier phase shift method. obtaining an object image, to capture images of intensity distributions information of object light on a plane of an image pickup element in a plurality of polarization directions. ); and 
in part on a function determined by the respective intensities and phase-shifts of the plurality of holograms ([0216] Further, the spatial-carrier-phase-shifting section 53 performs calculation with respect to the obtained holograms 64a and 64b according to a spatial carrier phase shift method.)
However Awatsuji does not disclose generate a depth map comprising depth information for the one or more objects based at least in part on a function determined by the data.
Park discloses generate, for the one or more objects,  a depth map comprising depth information for the one or more objects based at least in part on a function determined by the data ([0093] -FIGS. 8A to 8D illustrate depth maps 300, 310, 320, and 330 of images obtained by photographing the first object 210, the second object 220, and the third object 230 shown in FIG. 3. For example, FIG. 8A shows the depth map 300 obtained when the image pickup apparatus 100 is focused at the distance D0, i.e., the hyperfocal distance. In this case, depth values 211, 221, and 231 of the first to third objects 210, 220, and 230 in the depth map 300 are negative values, respectively, although of different magnitudes. As another example, FIG. 8B shows the depth map 310 obtained when the image pickup apparatus 100 is focused on the third object 230 located at the distance D3. In this case, in the depth map 310, the depth value 231 of the third object 230 is zero (0), and the depth values 211 and 221 of the first and second objects 210 and 220 are negative values, respectively, although of different magnitudes. As another example, FIG. 8C shows the depth map 320 obtained when the image pickup apparatus 100 is focused on the second object 220 located at the distance D2. In this case, in the depth map 320, the depth value 221 of the second object 220 is zero (0), the depth value 211 of the first object 210 is a negative value, and the depth value 231 of the third object 230 is a positive value. As another example, FIG. 8D shows the depth map 330 obtained when the image pickup apparatus 100 is focused on the first object 210 located at the distance D1. In this case, in the depth map 330, the depth value 211 of the first object 210 is zero (0), and the depth values 221 and 231 of the second and third objects 220 and 230 are positive values, respectively, although of different magnitudes. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Awatsuji with generate a depth map comprising depth information for the one or more objects based at least in part on a function determined by the data as taught by Park. The motivation for doing so the information can be obtained more effectivelyas taught by Park in paragraph(s) [0008]. 
Awatsuji in view of Park do not however Tsang does disclose
based on a reconstruction of the plurality of holograms, wherein the plurality of holograms are reconstructed based on a function ([0036], [0046] to [0048] – holographic images are reconstructed. The depth parameters of each holograms is adjusted based on the reconstructed holograms. Holograms are generated based on the equation (1). ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Awatsuji in view of Park with based on a reconstruction of the plurality of holograms, wherein the plurality of holograms are reconstructed based on a function as taught by Tseng. The motivation for doing so the operation can be processed faster as taught by Tsang. 

Regarding claim 13, Awatsuji in view of Park, Tsang disclose all the limitation of claim 9 including ambient light.
Awatsuji discloses for each object of the one or more objects, a plurality of phase-shifted holograms corresponding to the respective object ([0217] - FIG. 25 illustrates a spatial carrier phase shift method based on the algorism. In this spatial carrier phase shift method, complex amplitude distributions of the object are calculated, according to a phase shift method, from information of adjacent, spatially -phase-shifted holograms to the object. The calculation can be generally performed with any number of steps of phase shift. ).
	
Regarding claim 14, Awatsuji in view of Park, Tsang disclose all the limitation of claim 13 including ambient light.
Awatsuji discloses comprises a complex function corresponding to the plurality of phase-shifted holograms ([0034], [0216] - the spatial-carrier-phase-shifting section 53 performs calculation with respect to the obtained holograms 64a and 64b according to a spatial carrier phase shift method. obtaining an object image, to capture images of intensity distributions information of object light on a plane of an image pickup element in a plurality of polarization directions.
).

	Regarding claim 18, Awatsuji discloses a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of an electronic device, cause the one or more processors to ([0110] – Fig. 1, a computer contains memory with instructions and executed by a CPU): 
	Remaining rejection, see claim 9.

Claims 3, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Awatsuji et al. (Publication: US 2013/0100333 A1) in view of Park (Publication: 2015/0264335 A1), Tsang (Publication: 2016/0109851 A1), Rosen et al. (Publication: 2014/0320942 A1) and Shigaki (Publication: 2017/0162221 A1) .

Regarding claim 3, see rejection on claim 11.

Regarding claim 11, Awatsuji in view of Park, Tsang disclose all the limitation of claim 9 including ambient light.
However discloses further comprises a spatial light modulator (SLM), and wherein the instructions to split the captured light into the plurality of light fields 
Rosen discloses a spatial light modulator (SLM), and wherein the instructions to split the captured light into the plurality of light fields comprise instructions to split, by the SLM, the captured light  ([0045] - The infinity beam of the sample imaged with a microscope objective is directed to an SLM and is split into two beams which interfere at a camera to create a hologram.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Awatsuji in view of Park, Tsang with a spatial light modulator (SLM), and wherein the instructions to split the captured light into the plurality of light fields comprise instructions to split, by the SLM as taught by Rosen. The motivation for doing so to utilize light better as taught by Rosen in paragraph(s) [0006]. 
However Awatsuji in view of Park, Tsang and Rosen do now disclose the captured light into a planar light wave and a spherical light wave.
Shigaki discloses the light into a planar light wave and a spherical light wave ([0007], [0009] - The optical recording medium is irradiated with the signal light as a spherical wave and is irradiated with the reference light as a planar wave.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Awatsuji in view of Park, Tsang and Rosen with discloses the light into a planar light wave and a spherical light wave as taught by Shigaki. The motivation for doing so to improve the hologram information as taught by Shigaki in paragraph(s) [0007]. 

Regarding claim 20, see rejection on claim 11.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Awatsuji et al. (Publication: US 2013/0100333 A1) in view of Park (Publication: 2015/0264335 A1), Tsang (Publication: 2016/0109851 A1) and Ljung et al. (4,156,571).

Regarding claim 12, Awatsuji in view of Park, Tsang disclose all the limitation of claim 9 including ambient light.
Ljung discloses a piezoelectric transducer (PZT), and wherein the PZT comprises a planar mirror configured to generate a planar light wave and a concave spherical mirror configured to generate a spherical light wave (column 3 lines 10 to 60 - As shown in Fig. 1, A laser system of FIG. 1 includes a plasma tube 1, with a Brewster's angle window 2 at each end. An anode 3 and a cathode 4 are mounted in the laser tube, and these electrodes are energized by an appropriate power supply (not shown) which provides an activating current to the electrodes. One side of the laser cavity of the laser system of FIG. 1 is defined by the gain tube 1, by one of the Brewster's angle windows 2, and by a spherical mirror 5. The spherical mirror 5 is provided with a highly reflective coating, in which the reflectivity, for example, is approximately 99.9%. A Littrow prism 6, with a dielectric reflective coating 7 of approximately 98%, together with the other Brewster's angle window 2, define the other side of the laser cavity.
 A small amount of light leaks through mirror 5, and impinges upon a photodetector 8. The resulting electric signal from photodetector 8 is amplified in amplifier 9, and is then fed to an appropriate demodulator 10. The demodulator 10 performs its demodulating function in response to a reference signal from an oscillator 14 which may, for example, be 2kHz. The signal demodulated in demodulator 10 is integrated in an integrator 11, and is then fed to a high voltage amplifier 12. The reference signal from oscillator 14 is also introduced to the high voltage amplifier 12. The output from amplifier 12 is fed to a piezoelectric transducer 13 which is mechanically coupled to the spherical mirror 5.
The schematic diagram of FIG. 2 includes the system of the invention which is configured as a reflectometer, and which is used to measure the reflectivity of a planar test mirror 15. The measuring system is used in conjunction with the basic laser system described in conjunction with FIG. 1.).)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Awatsuji in view of Park, Tsang with a piezoelectric transducer (PZT), and wherein the PZT comprises a planar mirror configured to generate a planar light wave and a concave spherical mirror configured to generate a spherical light wave as taught by Shin. The motivation for doing is to save time as taught by Ljung in column column 2 lines 35 to 40. 

Claims 6, 7, 8, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Awatsuji et al. (Publication: US 2013/0100333 A1) in view of Park .

Regarding claim 6, see rejection on claim 15.
Regarding claim 7, see rejection on claim 16.
Regarding claim 8, see rejection on claim 17.

Regarding claim 15, Awatsuji in view of Park, Tsang disclose all the limitation of claim 14 including ambient light.
	Awatsuji discloses generate ([0294] FIG. 52 illustrates an algorithm for the polarization imaging apparatus 1d generating a reconstructed image of polarized-light components.).
Park discloses numerically refocus a set of image frames of the one or more objects  ([0078] - In addition, the controller 140 may perform a refocusing operation of focusing on a certain object according to a command of a user by using a plurality of images of the objects having different depths of field.
[0098] - Thereafter, the refocusing operation may be performed by selecting a depth map in which the depth value of the object region selected by the user is zero (0) or a minimum and selecting, outputting, or displaying on a screen a color image corresponding to the selected depth map.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Awatsuji in view of Park, Tsang with numerically refocus a set of image frames as taught by Park. The motivation for doing 
However Awatsuji in view of Park, Tsang do not disclose determine a first reconstruction distance based at least in part on a position of each of the one or more objects or the complex function; determine a range between the first reconstruction distance and the position; performed at a plurality of different reconstruction distances within the range; and a look-up table based on the position and the plurality of different reconstruction distances.
Nobayashi discloses determine a first reconstruction distance based at least in part on a position of each of the one or more objects or the complex function ([0047] - Although the calculation section 104 in the distance detection apparatus 110 according to the present embodiment performs the process of S402 according to FIGS. 5A to 5C, the process may be performed based on object information or in line with FIG. 8A. Step S801 is an object information detection step for detecting object information. In this step, periodicity of the objects is detected based on luminance information about the objects and it is determined from contrast of the object whether there is an object at a different distance. That is, the calculation unit can further perform an object information detection process for detecting either of contrast information and periodicity information about the object image using at least one of the first object image signal and second object image signal.) ;
determine a range between the first reconstruction distance and the position ([0058] The reason why the object distance can be detected with high accuracy in the peripheral area will be described in more detail. FIG. 13 is a graphical representation in which the abscissa represents the defocus amount. An error range of the defocus amount calculated by the phase difference method is represented by an area 1301 and an error range of the defocus amount calculated by the DFD method is represented by an area 1302. As the range of the area 1301 and range of the area 1302 are compared, it can be determined that an area 1303 where the two ranges overlap represents a highly reliable defocus amount. Since the area 1303 has a smaller range than the area 1301, the area 1303 allows the distance to the object to be calculated with high accuracy.
); 
performed at a plurality of different reconstruction distances within the range ([0031], [0046], [0058] - As the distance-measuring pixels shown in FIGS. 2A to 2C are placed on the entire area, an image can be generated using the image signals obtained by the photoelectric conversion sections (201A and 202A) of the A-pixels and the image signals obtained by the photoelectric conversion sections (201B and 202B) of the B-pixels.
the best focus position can be varied between the image signals of the A-pixels and B-pixels by making lateral aberration of the taking lens 101 asymmetric with respect to a pupil center (more generally the pupil centroid, but also referred to herein as the pupil center), and a difference may be created in the blurring evaluation value in this way.
FIG. 13 is a graphical representation in which the abscissa represents the defocus amount. An error range of the defocus amount calculated by the phase difference method is represented by an area 1301 and an error range of the defocus amount calculated by the DFD method is represented by an area 1302. As the range of the area 1301 and range of the area 1302 are compared, it can be determined that an area 1303 where the two ranges overlap represents a highly reliable defocus amount. Since the area 1303 has a smaller range than the area 1301, the area 1303 allows the distance to the object to be calculated with high accuracy. Widths of the areas 1301 and 1302 depend on noise. As an indicator of how much noise is generated, luminous quantity of the digital camera 100 or luminance information about the object image can be used. By storing the area 1301 and area 1302 for each ISO setting in the memory 109 beforehand, the widths of the area 1301 and area 1302 can be set based on a setting of the digital camera 100.
); and 
a look-up table based on the position and the plurality of different reconstruction distances ([0003, [0039] -] A depth-from-defocus (DFD) method has been proposed as another method capable of acquiring distance-to-object information (see PTL 2). In the DFD method, two images are acquired with different shooting conditions (focal length, aperture value, and the like) of a taking lens mounted on a digital camera or the like to calculate a blurring correlation value between the images for each pixel. The distance to the object can be calculated for each pixel by referring to a reference look-up table which defines a relationship between the blurring correlation value and object distance. A reference look-up table which defines a relationship between the blurring correlation value and defocus amount is prepared. The blurring correlation value is converted into a defocus amount using the blurring correlation value obtained in S5022 and the reference look-up table, and consequently the defocus amount is calculated. As in the case of S5013, the defocus amount calculated in S5023 is stored in the memory 109, for use in S503.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Awatsuji in view of Park, Tsang with determine a first reconstruction distance based at least in part on a position of each of the one or more objects or the complex function; determine a range between the first reconstruction distance and the position;  performed at a plurality of different reconstruction distances within the range; and  a look-up table based on the position and the plurality of different reconstruction distances  as taught by Nobayashi. The motivation for doing so less error as taught by  Nobayashi in paragraph [0006]. 

Regarding claim 16, Awatsuji in view of Park, Tsang and Nobayashi  disclose all the limitation of claim 15 including ambient light.
Awatsuji discloses divide into a plurality of image patches ([0115] to [0118], Fig. 2 – regions are partitioned on the images.). 
Park discloses determine a particular reconstruction distance of the plurality of different reconstruction distances ([0101], [0122] - The focus bracketing operation that has been described may be performed by the controller 140 controlling the driver 141 and the actuator 115 to move the main lens 110. In addition, the controller 140 may determine whether all focus bracketing steps are sequentially performed according to the method shown in FIG. 9 or some focus bracketing steps are performed by skipping the other focus bracketing steps according to the method shown in FIG. 14 after the initial focus bracketing step for the hyperfocal distance is performed.
A plurality of images in which all objects are respectively in focus may be obtained in the focus bracketing process by optimally determining a bracketing operation, e.g., optimally determining a movement distance of the main lens 110 during focus bracketing. When the movement distance is too short, a plurality of surplus images in which a same object is in focus may be obtained, and the number of capturing times may be too large. 3), 
wherein the particular reconstruction distance corresponds to a maximizing of a focus evaluation function corresponding to one or more of the plurality of image patches ([0124], [0129] - According to another exemplary embodiment, when the user selects an object of interest from an image (e.g., color image) obtained by performing the initial focus bracketing step, a focus bracketing step may be performed for only the selected object according to the method shown in FIG. 14. In this case, an initial image (e.g., color image) may be obtained and/or output by setting a focal point of the image pickup apparatus 100 to a user-set focal point, an arbitrary focal point, or a predetermined focal point (e.g., to the hyperfocal distance). From the initial image, the user may select one or more objects of interests or object regions, and one or more focus bracketing steps may be performed for only the selected one or more objects of interest. In this case, the one or more focus bracketing steps corresponding to the selected one or more objects may be determined using a depth map generated from the initial image. In detail, FIG. 17 illustrates a flowchart of a process of automatically selecting objects of interest and performing a focus bracketing operation only for depths of field where the selected objects of interest exist. Referring to FIG. 17, in an object identification operation S10, a background and candidate objects of interest are identified through a depth map of an initial image obtained by setting a focal point of the image pickup apparatus 100 at a hyperfocal distance. For example, objects of interest that exist in regions which have depth values clearly different from those of a background region and of which depth values do not gradually vary in the initial image may be identified. For example, the objects of interest may be identified by extracting contours noticeable or standing out from the surroundings by using a saliency object detection algorithm or the like.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Awatsuji in view of Park, Tsang and Nobayashi with determine a particular reconstruction distance of the plurality of different reconstruction distances, wherein the particular reconstruction distance corresponds to a maximizing of a focus evaluation function corresponding to one or more of the plurality of image patches as taught by Park. The motivation for doing so the information can be obtained more effectivelyas taught by Park in paragraph(s) [0008]. 

Regarding claim 17, Awatsuji in view of Park, Tsang and Nobayashi disclose all the limitation of claim 16 including ambient light.
[0012] The controller may be configured to obtain a first image by initially setting the distance between the main lens and the image sensor to focus on a predetermined distance, and to obtain a depth map from the obtained first image, and in response to an object being selected, the controller may be configured to obtain a second image in which the selected object is focused by adjusting, using the obtained depth map, the distance between the main lens and the image sensor to focus on the selected object.
[0023] The controller may be configured to obtain an image and a depth map by initially setting the distance between the main lens and the image sensor as Dh and to adjust the distance between the main lens and the image sensor according to the DOF unit by analyzing the depth map so that an image is obtained only for a depth of field where an object exists.
); and 
assign the depth value to the one or more of the plurality of image patches to generate the depth map ([0019] - The controller may be configured to determine an object region where a depth value is a minimum in each depth map generated each time the distance between the main lens and the image sensor is changed according to the DOF unit.
[0078] The controller 140 may generate an image by processing electrical signals output from the plurality of pixels in the image sensor 130. In addition, the controller 140 may generate a depth map by extracting depth information of objects in an image and perform a focus bracketing operation by controlling the actuator 115 through the driver 141 on the basis of the depth map in order to obtain a plurality of images having different depths of field. In addition, the controller 140 may perform a refocusing operation of focusing on a certain object according to a command of a user by using a plurality of images having different depths of field. These operations will be described below in more detail.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Awatsuji in view of Park, Tsang and Nobayashi with determine a particular reconstruction distance of the plurality of different reconstruction distances, wherein the particular reconstruction distance corresponds to a maximizing of a focus evaluation function corresponding to one or more of the plurality of image patches as taught by Park. The motivation for doing so the information can be obtained more effectivelyas taught by Park in paragraph(s) [0008]. 
Nobayashi discloses determined based based at least in part on the look-up table ([0003, [0039] -] A depth-from-defocus (DFD) method has been proposed as another method capable of acquiring distance-to-object information (see PTL 2). In the DFD method, two images are acquired with different shooting conditions (focal length, aperture value, and the like) of a taking lens mounted on a digital camera or the like to calculate a blurring correlation value between the images for each pixel. The distance to the object can be calculated for each pixel by referring to a reference look-up table which defines a relationship between the blurring correlation value and object distance. A reference look-up table which defines a relationship between the blurring correlation value and defocus amount is prepared. The blurring correlation value is converted into a defocus amount using the blurring correlation value obtained in S5022 and the reference look-up table, and consequently the defocus amount is calculated. As in the case of S5013, the defocus amount calculated in S5023 is stored in the memory 109, for use in S503.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Awatsuji in view of Park, Tsang and Nobayashi with determined based based at least in part on the look-up table as taught by Nobayashi. The motivation for doing so less error as taught by  Nobayashi in paragraph [0006]. 

Response to Arguments

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “Park fails to recite generating a depth map based on the reconstructions of a plurality of holograms. Park does not make up for the deficiencies of Awatsuji, either alone or in combination, and the Examiner does not assert otherwise.”
The argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsang reference.  
Applicant asserts “the proposed Awatsuji-Park combination fails to disclose, teach, or suggest capturing ambient light reflected off one or 
Regarding ambient light, Awatsuji discloses “[0112] The object light that is one of thus split light is reflected by a mirror 17 and thrown onto an object 18. The object light having entered the object 18 is diffracted or scattered by the object 18,”. Ambient lighting is light that come from direction (https://www.yourdictionary.com/ambient-lighting), thus reflected and scattered light is ambient light can be read on.
Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology. The examiner can be reached at 571-270-0724 for further discussion. 
Regarding claims 3 – 8, 11 – 17, and 20, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, 9, and 18 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, 9, and 18 respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday-Thursday and alternate Fridays (9:30am - 6:00pm) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616